DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein a diameter of the extended body increases as the extended body extends from the rotating body toward the discharge part” (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein the discharge hole is disposed closer to the rotating body and to an end of the extended body” which is indefinite because there is no point of reference for the comparative term closer, i.e. closer to the rotating body than what?
Claim 19 recites “a centrifugal separator that extends from the coupler and that is configured to generate a centrifugal force to separate the oil from the refrigerant, and an extended vane that extends from the coupler toward an inner circumferential surface of the centrifugal separator” (emphasis added). It is indefinite how the vane can extend from the coupler toward an inner circumferential surface of the centrifugal separator, i.e. where the centrifugal separator extends from the coupler, since the two seem to refer to the same location. As best understood with reference to annotated Fig. 10A below, it appears that “inner circumferential surface of the centrifugal separator” should in fact be “outer circumferential outer circumferential surface of the centrifugal separator 621.

    PNG
    media_image1.png
    335
    433
    media_image1.png
    Greyscale

Claims 20, 22, and 24 likewise recite extensions of the vane between the coupler and the inner circumferential surface of the centrifugal separator, and are rejected for the same reason as explained above. For examination purposes, recitations of “inner circumferential surface of the centrifugal separator” will be read as “outer circumferential surface of the centrifugal separator” in these claims.
Claims 18 and 20-24 are also rejected by virtue of dependency.

Specification
The disclosure is objected to because of the following informalities: For reasons as discussed above, recitations of “inner circumferential surface of the centrifugal separator” at paras. [0057-0059], [0072-0074], and [0246-0264] should be revised to “outer circumferential surface of the centrifugal separator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiyama JP04-043892.
Regarding claim 1, Tsuchiyama discloses:
A compressor comprising: 
a casing 1 including a discharge part 7 for discharging a refrigerant on one side and a reservoir space 9 for storing oil 8; 
a drive unit 2 comprising: 
a stator 21 coupled to an inner circumferential surface of the casing 1 and configured to generate a rotating magnetic field, and 
a rotor 22 accommodated in the stator 21 and configured to rotate relative to the stator based on the rotating magnetic field; 
a rotation shaft 3 coupled to the rotor 22 and configured to be rotated by the rotor; 
a compression unit 5 that is coupled to the rotation shaft 3, that is lubricated with the oil, and that is configured to compress and discharge the refrigerant; and 
an oil-separator 6 that is disposed between the discharge part 7 and the drive unit 2 and that is configured to separate the oil from the refrigerant and guide the refrigerant to the discharge part, the oil-separator comprising: 

a coupler (downwardly extending central cylindrical portion of oil separating member 6, see annotated Figs. 1 and 3 below) that is coupled to the rotor or the rotation shaft 3 and that is configured to rotate the centrifugal separator 6a based on rotation of the rotating shaft. 

    PNG
    media_image2.png
    445
    850
    media_image2.png
    Greyscale


Regarding claim 2, Tsuchiyama discloses:
wherein the coupler and the rotation shaft 3 are coaxial (see Figs. 1-3).

Regarding claim 3, Tsuchiyama discloses:
a balancer (see annotated Figs. 1 and 3 above; one of ordinary skill would have recognized the eccentric portion at one side of the rotor to be a type of balancer) that is spaced 

Regarding claim 4, Tsuchiyama discloses:
wherein the oil-separator 6 further comprises a fastening member 10 that couples the coupler to the rotation shaft 3, and 
wherein the coupler comprises: 
a circumferential body (cylindrical portion) that extends from the centrifugal separator 6a and that receives the fastening member 10; and 
a coupling body 6c that extends radially inward from the circumferential body toward the rotation shaft 3 (see Figs. 1 and 3). 

Regarding claims 6-8, Tsuchiyama discloses:
wherein a top surface of the coupler is flush with a top surface of the balancer (Fig. 1). 
wherein the centrifugal separator 6a extends from the coupler and is seated on an end of the balancer (Fig. 1). 
wherein the centrifugal separator 6a further extends radially outward relative to an end of the balancer (Fig. 1). 

Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asanuma et al. US 4,762,471.
Regarding claim 9, Asanuma discloses:
A compressor comprising: 

a drive unit 4 comprising: 
a stator 2 coupled to an inner circumferential surface of the casing 1 and configured to generate a rotating magnetic field, and 
a rotor 3 accommodated in the stator 2 and configured to rotate relative to the stator based on the rotating magnetic field; 
a rotation shaft 6 coupled to the rotor 3 and configured to be rotated by the rotor; 
a compression unit 8 that is coupled to the rotation shaft 6, that is lubricated with the oil, and that is configured to compress and discharge the refrigerant; and 
an oil-separator 15 that is disposed between the discharge part 10 and the drive unit 4 and that is configured to separate the oil from the refrigerant and guide the refrigerant to the discharge part, the oil-separator comprising (see Fig. 2): 
a coupler (downwardly extending central cylindrical portion of oil separating member 15, see annotated Fig. 2 below) coupled to the rotation shaft 6 or the rotor, and 
a centrifugal separator (plate portion of oil separating member 15, see annotated Fig. 2 below) that is coupled to or extends from the coupler and that is configured to generate a centrifugal force to separate the oil from the refrigerant, the centrifugal separator comprising a rotating body (plate portion of oil separating member 15, see annotated Fig. 2 below) that has a diameter greater than a diameter of the rotor 3 and that is configured to generate the centrifugal force (see Fig. 2). 

    PNG
    media_image3.png
    241
    511
    media_image3.png
    Greyscale

Regarding claims 10-11, Asanuma discloses:
wherein the rotating body extends from an outer circumferential surface of the coupler, and wherein an outer circumferential surface of the rotating body is located between an outer circumferential surface of the rotor 3 and an inner circumferential surface of the stator 2 (see annotated Fig. 2 above). 
wherein a diameter of the coupler is less than a diameter of the rotor 3 (see annotated Fig. 2 above).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasawa et al. JP 2011-106348.
Regarding claim 14, Nagasawa discloses:
A compressor comprising: 
a casing 11 including a discharge part 7 for discharging a refrigerant on one side and a reservoir space for storing oil (“the refrigerating machine oil stored in the lower part of the closed container 11” [0014]); 
a drive unit 10 comprising: 
a stator 2 coupled to an inner circumferential surface of the casing 11 and configured to generate a rotating magnetic field, and 

a rotation shaft 4 coupled to the rotor 3 and configured to be rotated by the rotor; 
a compression unit 1 that is coupled to the rotation shaft 4, that is lubricated with the oil, and that is configured to compress and discharge the refrigerant; and 
an oil-separator 5 that is disposed between the discharge part 7 and the drive unit 10 and that is configured to separate the oil from the refrigerant and guide the refrigerant to the discharge part, the oil-separator comprising: 
a coupler 5a, 5d that is coupled to the rotation shaft 4 or the rotor, and 
a centrifugal separator 5b, 5c that extends from the coupler 5a, 5d, that is configured to generate a centrifugal force to separate the oil from the refrigerant, and that defines a discharge opening (between bent portions 5c, see Fig. 3) configured to discharge the oil from the centrifugal separator. 

Regarding claim 15, Nagasawa discloses:
wherein the centrifugal separator comprises (see Figs. 1-3): 
a rotating body 5b that extends from the coupler 5a, 5d, a diameter of the rotating body 5b being greater than a diameter of the coupler 5a, 5d; and 
an extended body 5c that extends from the rotating body 5b toward the discharge part 7, and 
wherein the discharge opening comprises a discharge slit (between bent portions 5c, see Fig. 3) that is cut along a portion of the extended body 5c and that extends toward the discharge part 7. 
Claim(s) 14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okaichi et al. US 2012/0189470.
Regarding claim 14, Okaichi discloses:
A compressor comprising: 
a casing 101 including a discharge part 160 for discharging a refrigerant on one side and a reservoir space 180 for storing oil; 
a drive unit 130 comprising: 
a stator 131 coupled to an inner circumferential surface of the casing 101 and configured to generate a rotating magnetic field, and 
a rotor 132 accommodated in the stator 131 and configured to rotate relative to the stator based on the rotating magnetic field, 
a rotation shaft 140 coupled to the rotor 132 and configured to be rotated by the rotor; 
a compression unit 120 that is coupled to the rotation shaft 140, that is lubricated with the oil, and that is configured to compress and discharge the refrigerant; and 
an oil-separator 17A that is disposed between the discharge part 160 and the drive unit 130 and that is configured to separate the oil from the refrigerant and guide the refrigerant to the discharge part, the oil-separator comprising: 
a coupler 172 that is coupled to the rotation shaft 140 or the rotor, and 
a centrifugal separator 173, 175 that extends from the coupler 172, that is configured to generate a centrifugal force to separate the oil from the refrigerant, and that defines a discharge opening 174 configured to discharge the oil from the centrifugal separator. 

Regarding claims 16-17, Okaichi discloses:
wherein the centrifugal separator comprises: 
a rotating body 175 that extends from the coupler 172, a diameter of the rotating body 175 being greater than a diameter of the coupler 172; and 
an extended body 173 that extends from the rotating body 175 toward the discharge part 160, and 
wherein the discharge opening comprises a discharge hole 174 that passes through the extended body 173. 
wherein the discharge hole 174 is disposed closer to the rotating body 175 and to an end of the extended body 173 (see Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiyama JP04-043892 in view of Okaichi et al. US 2012/0189470.
Regarding claim 5, Tsuchiyama is silent regarding:
wherein the fastening member comprises: 
a fastening part that passes through the coupler and that is coupled to the rotation shaft; and 

Okaichi teaches (see Figs. 1 and 3):
wherein the fastening member 172 comprises: 
a fastening part 172b that passes through the coupler 175 and that is coupled to the rotation shaft 140; and 
a fixing member 172c coupled to the fastening part 172b and configured to restrict rotation of the fastening member 172 relative to the circumferential body (“the press-in portion 172c is press-fitted” [0042]). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the fastening member in Tsuchiyama with that taught by Okaichi for the advantages of short assembly time, easily aligning an axial center of the oil separating member with the central axis of the shaft so as to prevent the oil separating member from being a new imbalance factor related to the shaft, as well as providing a fastening part that can be produced at low cost (Okaichi [0070]).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma et al. US 4,762,471 in view of Okaichi et al. US 2012/0189470.
Regarding claim 12, Asanuma is silent regarding:
wherein the centrifugal separator further comprises an extended body that extends from the rotating body toward the discharge part and that is configured to receive the oil separated from the refrigerant.
Okaichi teaches:

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Asanuma with that of Okaichi for the advantage of allowing even fine oil droplets floating in the refrigerant to be separated centrifugally for enhanced oil separation (Okaichi [0067]).

Regarding claim 13, the combination of Asanuma and Okaichi teaches:
wherein a diameter of the extended body 173 increases as the extended body extends from the rotating body 175 toward the discharge part 160 (see Okaichi Fig. 1).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okaichi et al. US 2012/0189470 in view of Takashima et al. JP 2010-265849.
Regarding claim 18, Okaichi is silent regarding:
wherein the discharge hole extends along a circumferential surface of the extended body, and wherein a width of the discharge hole in a circumferential direction of the extended body is greater than a height of the discharge hole in an axial direction of the extended body. 
Takashima teaches (see Figs. 2 and 6):
wherein the discharge hole 11b extends along a circumferential surface of the body 11, and wherein a width of the discharge hole in a circumferential direction of the body is greater 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the oil discharge hole shape in Okaichi (circular) with that taught by Takashima (rectangular), since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious; MPEP §2144.06.  

Claims 19-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiyama JPH0443892 in view of JPH03-50314 (06/08/2020 IDS).
Regarding claim 19, Tsuchiyama discloses:
A compressor comprising: 
a casing 1 including a discharge part 7 for discharging a refrigerant on one side and a reservoir space 9 for storing oil 8; 
a rotor 22 disposed in the casing 1; 
a rotation shaft 3 coupled to the rotor 22 and configured to be rotated by the rotor; 
a compression unit 5 that is coupled to the rotation shaft 3, that is lubricated with the oil, and that is configured to compress and discharge the refrigerant; and 
an oil-separator 6 that is disposed between the discharge part 7 and the rotor 22 and that is configured to separate the oil from the refrigerant and guide the refrigerant to the discharge part, the oil-separator comprising: 
a coupler (downwardly extending central cylindrical portion of oil separating member 6, see annotated Figs. 1 and 3 of Tsuchiyama in the rejection of claim 1 above) coupled to the rotation shaft 3 or the rotor, 


Tsuchiyama is silent regarding:
an extended vane that extends from the coupler toward an inner circumferential surface (read as outer circumferential surface, see 112b above) of the centrifugal separator. 
JPH03-50314 teaches (see Figs. 1 and 2):
an extended vane 13 that extends from the central opening of the centrifugal separator 5 (where the coupler is in Tsuchiyama) toward an inner circumferential surface (read as outer circumferential surface, see 112b above) of the centrifugal separator 5. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Tsuchiyama with that of JPH03-50314 for the advantages of preventing the lubricant from being remixed into the refrigerant gas that rises sequentially so that the separation efficiency is high and only the refrigerant gas is discharged from the discharge tube (JPH03-50314 translation p. 5, first full paragraph).

Regarding claims 20, 21, and 23, the combination of Tsuchiyama and JPH03-50314 teaches (see JPH03-50314):
wherein the extended vane 13 has a first end (radially inner end) disposed on an outer circumferential surface of the coupler (the central opening of the centrifugal separator 5 in JPH03-50314 maps to the outer circumferential surface of the coupler in Tsuchiyama) and a second end (radially outer end) disposed on the inner circumferential surface (read as outer circumferential surface, see 112b above) of the centrifugal separator 5 (see JPH03-50314 Figs. 1 and 2). 

wherein the extended vane 13 protrudes from a surface of the centrifugal separator 5 toward the discharge part (see JPH03-50314 Figs. 1 and 2). 

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiyama JPH0443892 in view of JPH03-50314 as applied to claim 19 above, and further in view of Lipman US 1,967,034 and JPH05-61487.
Regarding claim 22, the combination of Tsuchiyama and JPH03-50314 is silent regarding:
wherein the extended vane is curved from the coupler to the inner circumferential surface (read as outer circumferential surface, see 112b above) of the centrifugal separator. 
Lipman teaches (see Fig. 3):
wherein the extended vane 62 is curved from the coupler to the inner circumferential surface (read as outer circumferential surface, see 112b above) of the centrifugal separator 61. 
And JPH05-61487 likewise teaches curved vanes 13 in Fig. 5, and describes the advantage that “by giving a predetermined inclination to the stirring blade 13 from the radial direction, the oil separation effect due to the centrifugal force can be enhanced.” [0011]
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the extended vanes in the combination of Tsuchiyama and JPH03-50314 to be curved as taught by Lipman and JPH05-61487 for the advantage of enhancing the oil separation effect due to the centrifugal force (JPH05-61487 [0011]).

Regarding claim 24, the combination of Tsuchiyama, JPH03-50314, Lipman, and JPH05-61487 teaches:
wherein the extended vane 62 comprises (see annotated Fig. 3 of Lipman below): 
a first curved portion that extends from an outer circumferential surface of the coupler, a radius of curvature of the first curved portion being different from a radius of curvature of the inner circumferential surface (read as outer circumferential surface, see 112b above) of the centrifugal separator 61; and 
a second curved portion that extends from the first curved portion to the inner circumferential surface (read as outer circumferential surface, see 112b above) of the centrifugal separator 61, a radius of curvature of the second curved portion being equal to the radius of curvature of the inner circumferential surface (read as outer circumferential surface, see 112b above) of the centrifugal separator 61.

    PNG
    media_image4.png
    314
    540
    media_image4.png
    Greyscale


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited art disclose various configurations of compressor centrifugal separators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        11/08/2021